Dissenting Opinion. Mr. Justice O’Connor dissenting in part: I agree that the judgment in this case should be reversed because, under the instructions of the court, the jury was authorized, if it found there was a violation of the Federal Safety Appliance Act, that plaintiff might recover. The Supreme Court of the United States holds that the Safety Appliance Act does not create a cause of action, but where its provisions have been violated the right to recover is ‘1 according to the applicable statute” of the State. Moore v. C. & O. Ry. Co., 291 U. S. 205; Fairport R. Co. v. Meredith, 292 U. S. 589; Gilvary v. Cuyahoga Valley Ry. Co., 292 U. S. 57; Tipton v. Atchison, T. & S. F. Ry. Co., 56 Sup. Ct. 715. Some years before these opinions were rendered by the United States Supreme Court, another division of this court, of which I was then a member, held that where an employee was injured on account of the violation of the Federal Safety Appliance Act, he might recover against his employer, the railroad company, and that our State Workmen’s Compensation Act did not apply. Kenna v. Calumet, Hammond & So. Ry. Co., 206 Ill. App. 17 (affirmed, 284 Ill. 301) but “the decisions of the Federal courts upon this Federal statute, regardless of any decisions or views of the state court upon that subject” control. Day v. Chicago & N. W. Ry. Co., 354 Ill. 469. In the Tipton case the court said (p. 716): “The Safety Appliance Acts modify the enforcement, by civil action, of the employee’s common law right in only one aspect: namely, by withdrawing the defense of assumption of risk.” I am, however, of opinion that under the evidence in the instant case, the question whether both plaintiff and defendant were engaged in interstate transportation or in work so closely related to interstate transportation as to be a part of it at the time of the accident, was properly submitted to the jury. The jury might properly find that although there was no dispute in the evidence as to the task which plaintiff and the train crew, of which he was one, were performing at the time in question, yet different inferences might legitimately be drawn from such evidence, but it was the jury’s function to draw such inferences. In Moore v. Rosenmond. 238 N. Y. 356, where different inferences might legitimately be drawn from the evidence, one of which showed liability and the other that there was no liability, it was said that the question was for the jury to draw the inferences. Judge Pound in delivering the opinion of the court said (pp. 359, 360): ‘ ‘ They might, on the other hand, if they drew from the testimony the inferences most favorable to defendant, have found that Dollar had abandoned his employer’s business when he picked up Corbin at the Eighty-fifth street garage and that the time was then devoted to a personal spree, until a belated sense of duty inspired them to start back to the garage. It was, however, for the jury to draw the inferences.”